
	
		IIA
		Calendar No. 127
		111th CONGRESS
		1st Session
		S. J. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. McConnell (for
			 himself, Mrs. Feinstein,
			 Mr. McCain, Mr.
			 Durbin, Mr. Ensign,
			 Ms. Snowe, Mr.
			 Voinovich, Ms. Collins,
			 Mr. Kyl, Mr.
			 Bennett, Mr. Bunning,
			 Mr. Coburn, Mr.
			 Inhofe, Mr. Feingold,
			 Mrs. Murray, Mr. Risch, Ms.
			 Mikulski, Mr. Wyden,
			 Ms. Murkowski, Mrs. Hutchison, Mr.
			 Bingaman, Ms. Klobuchar,
			 Mr. Schumer, Mr. Whitehouse, Mr.
			 Tester, Mr. Gregg,
			 Mr. Bond, Mr.
			 Chambliss, Mr. Begich,
			 Mrs. Boxer, Mr.
			 Cardin, Ms. Cantwell,
			 Mr. Kennedy, Mr. Brownback, Mr.
			 Isakson, Mr. Martinez,
			 Mr. Cochran, Mr. Brown, Mr.
			 Burris, Mr. Casey,
			 Mrs. Hagan, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Lieberman, Mr. Sanders,
			 Mr. Specter, Mr. Udall of New Mexico, Mr. Hatch, Mr.
			 Burr, Mr. Cornyn,
			 Mr. Alexander, Mr. Lugar, Mr.
			 Wicker, Mr. Bennet,
			 Mr. Johnson, Mr. Merkley, Mr.
			 Harkin, Mr. Menendez,
			 Ms. Stabenow, Mr. Johanns, Mrs.
			 Gillibrand, Mrs. Shaheen,
			 Mr. Nelson of Florida,
			 Mr. Udall of Colorado, and
			 Mr. Dodd) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		
			July 23, 2009
			Reported by Mr. Baucus,
			 without amendment
		
		JOINT RESOLUTION
		Approving the renewal of import restrictions contained in
		  the Burmese Freedom and Democracy Act of 2003, and for other
		  purposes.
	
	
		1.Amendment to Burmese Freedom
			 and Democracy Act of 2003Section 9(b)(3) of the Burmese Freedom and
			 Democracy Act of 2003 (Public Law 108–61; 50 U.S.C. 1701 note) is amended by
			 striking six years and inserting nine
			 years.
		2.Renewal of
			 import restrictions under Burmese Freedom and Democracy Act of 2003
			(a)In
			 generalCongress approves the renewal of the import restrictions
			 contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of the Burmese
			 Freedom and Democracy Act of 2003.
			(b)Rule of
			 constructionThis joint resolution shall be deemed to be a
			 renewal resolution for purposes of section 9 of the Burmese
			 Freedom and Democracy Act of 2003.
			3.Effective
			 dateThis joint resolution and
			 the amendments made by this joint resolution shall take effect on the date of
			 the enactment of this joint resolution or July 26, 2009, whichever occurs
			 first.
		
	
		July 23, 2009
		Reported without amendment
	
